02-12-103-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00103-CV
 
 



$5,990.00 in U.S. Currency; and 1999 Mercury


 


APPELLANTS




 
V.
 




The State of Texas


 


APPELLEE



 
 
----------
FROM THE 372nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Bobby
Glen Turner, Jr. attempts to appeal from an “Interlocutory Nihil Dicit
Judgment” that was signed on February 27, 2012.  On March 16, 2012, we informed
the parties of our concern that we might not have jurisdiction over this appeal because the “Interlocutory Nihil Dicit Judgment” did not
appear to be a final judgment or an appealable interlocutory
order and that the appeal could be dismissed
for want of jurisdiction unless any party desiring to continue the appeal filed a response on or before March 26, 2012, showing
grounds for continuing the appeal.  We received no
response.  Because the “Interlocutory Nihil Dicit Judgment” signed by the trial
court on February 27, 2012, does not constitute an appealable
interlocutory order, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f); Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2008)
(setting forth appealable interlocutory orders).  But see Fid. & Cas. Co. of NY v. Vogel, No.
B14-88-00005-CV, 1988 WL 83827, at *1 (Tex. App.—Houston [14th Dist.] Aug. 11,
1988, writ denied) (reaching merits of appeal from an interlocutory nihil dicit
judgment because trial court had granted a motion for severance of the judgment
on the cross-action, enabling Fidelity to pursue its appeal).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  May 3, 2012




[1]See Tex. R. App. P. 47.4.